865 F.2d 255Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Richard Paul ELLIOTT, Defendant-Appellant.
No. 87-7305.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 20, 1988.Decided:  Nov. 28, 1988.

Richard Paul Elliott, appellant pro se.
Barbara Slaymaker Sale (Office of the United States Attorney), for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Richard Paul Elliott appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Elliott, CA-87-448-K;  CR-84-219 (D.Md., July 28, 1987).


2
We deny Elliott's motions for summary judgment and for an investigation of wrongdoing, and we affirm the district court's denial of Elliott's motion to expunge certain information from his presentence report.  A prisoner who disputes the accuracy of information in his presentence report and who feels it will jeopardize his parole possibilities may present evidence favorable to him to the Parole Commission;  the Commission will resolve the dispute by the preponderance of the evidence standard.  28 C.F.R. Sec. 2.19(c).  This is Elliott's proper remedy.   United States v. Legrano, 659 F.2d 17, 18 (4th Cir.1981).  If the prescribed administrative review does not resolve the matter, Elliott may then seek judicial review in a habeas corpus action, filed pursuant to 28 U.S.C. Sec. 2241 in the district in which he is confined.   United States v. Leath, 711 F.2d 119, 120 (8th Cir.1983).


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.